United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 20, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-61003
                          Summary Calendar


UDDIN SIDDIQUI SOHAIL; TEHMINA SOHAIL; HAMZA SOHAIL,

                                    Petitioners,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                         --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA Nos. A96 417 618
                                  A96 417 619
                                  A96 417 620
                         --------------------

Before JOLLY, DAVIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Uddin Siddiqui Sohail and Tehmina Sohail, husband and wife

respectively, and their son Hamza Sohail are citizens and natives

of Pakistan and have petitioned this court for review of a BIA

decision denying their request for withholding of removal under

§ 241(b)(3) of the INA.

     Although the Government argues that this court lacks

jurisdiction to hear the Sohails’ petition, there is no

jurisdicitonal defect because the issues presented by the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-61003
                                -2-

Sohails’ petition for review were argued before the BIA and

decided by the BIA.   See Myron v. Martin, 670 F.2d 49, 51 (5th

Cir. 1982).   This court reviews the decision of the BIA and does

not normally consider the rulings and findings of immigration

judges unless they impact the Board’s decision.   Efe v. Ashcroft,

293 F.3d 899, 903 (5th Cir. 2002).   Our review of the BIA’s

decision is governed by the substantial evidence standard, which

requires that the BIA’s decision be affirmed unless the “evidence

compels a contrary conclusion.”   Carbajal-Gonzalez v. INS, 78

F.3d 194, 197 (5th Cir. 1996); see also INS v. Elias-Zacarias,

502 U.S. 478, 483-84 (1992) (applying this standard to review of

denial of withholding of removal).

     The Sohails argue that the BIA erred in denying their

request for withholding of removal because the threats to their

lives from Tehmina’s brother constituted persecution against them

on account of Tehmina’s membership in a particular social group -

- Muslim women.   Regardless of whether the BIA erred by

mischaracterizing the Sohails’ suffering as “family matters”

rather than persecution, any such error would be harmless because

substantial evidence supported the finding of the BIA that the

Sohails lived in Islamabad for three and a half years without

incident, including two years at the same address.   Therefore,

substantial evidence supports the BIA’s decision that the Sohails

could relocate safely to a part of Pakistan other than Karachi

and that the Sohails are thus ineligible for withholding of
                          No. 05-61003
                               -3-

removal. See 8 C.F.R. § 1208.16(b)(1)(i)(B); see also Roy v.

Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004).

     For the foregoing reasons, the Sohails’ petition for review

is DENIED.